81 F.3d 147
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Alfredo PAGAN-ASTACIO, Plaintiff, Appellant,v.UNITED STATES DEPARTMENT OF EDUCATION, Defendant, Appellee.
No. 95-1874.
United States Court of Appeals, First Circuit.
March 29, 1996.

Alfredo Pagan Astacio on brief pro se.
Guillermo Gil, United States Attorney, and Maria Hortensia Rios Gandara, Assistant United States Attorney, on brief for appellee.
Before TORRUELLA, Chief Judge, SELYA and CYR, Circuit Judges.
PER CURIAM.


1
Pro se plaintiff Alfredo Pagan-Astacio appeals a district court order that granted the United States Department of Education summary judgment and dismissed plaintiff's complaint.   Plaintiff contends that the DOE violated the Freedom of Information Act, 5 U.S.C. § 552(a)(1)(D), by failing to publish in the Federal Register the National Defense, National Direct and Perkins Loan Programs Revised Directory of Low-Income Schools for Teacher Cancellation Benefits.   We have thoroughly reviewed the record and the parties' briefs on appeal and conclude that such publication is not required for the reasons stated in the district court's opinion.   Accordingly, the judgment of the district court is affirmed.